Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	The title has been changed from “Combine harvester” to –Combine harvester frame arrangement—;

	Claim 1, line 14, “a front portion” has been changed to –the front portion—;

	Claim 1, line 14, “of the left and right” has been changed to –of each of the left and right—;

	Claim 1, line 16, “of the left and right” has been changed to –of left and right—;

	Claim 1, lines 26-27, “a bearing bracket” has been changed to –bearing brackets—;

	Claim 7, line 3, “a front side traveling device” has been changed to –the front side traveling device—;

	  Claim 7, line 5, “a front portion” has been changed to –the front portion—.

	



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        September 2, 2022